Case: 16-60553       Document: 00514220663         Page: 1     Date Filed: 11/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                     No. 16-60553
                                                                                    Fifth Circuit

                                                                                  FILED
                                   Summary Calendar                        November 1, 2017
                                                                             Lyle W. Cayce
MARGARITA YAMILETH RIVAS-PORTILLO,                                                Clerk


                                                  Petitioner

v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 733 115


Before BARKSDALE, PRADO, and OWEN, Circuit Judges.
PER CURIAM: *
       Margarita Yamileth Rivas-Portillo, a native and citizen of El Salvador,
petitions for review of the denial of her motion to reopen her in absentia
removal proceedings, under 8 U.S.C. § 1229a.                  She claims the Board of
Immigration Appeals (BIA) erred by affirming the denial of her motion.
       An alien may be ordered removed in absentia if she fails to appear for
her scheduled hearing after receipt of proper notice, and if the Government


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-60553    Document: 00514220663     Page: 2   Date Filed: 11/01/2017


                                 No. 16-60553

establishes she is removable.    8 U.S.C. § 1229a(b)(5)(A).     An in absentia
removal order may be rescinded upon a motion to reopen if the alien
demonstrates the failure to appear was because of “exceptional circumstances”.
8 U.S.C. § 1229a(b)(5)(C)(i).
      There was no abuse of discretion in denying Rivas’ motion to reopen.
Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th Cir. 2014).         Rivas’
mistaken belief her hearing would be transferred and rescheduled is not an
exceptional circumstance justifying the reopening of her proceedings.         De
Morales v. INS, 116 F.3d 145, 148 (5th Cir. 1997). Additionally, the BIA’s order
“reflect[s] meaningful consideration of the relevant substantial evidence
supporting the alien’s claims”. Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir.
1996).
      DENIED.




                                       2